TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00514-CR


Teodoro Sosa, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-05-300497, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Appellant's brief was due December 10, 2007.  The brief has not been received, no
extension of time has been requested, and appellant's retained attorney, Leonard Martinez, did not
respond to this Court's notice that the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and whether retained counsel has abandoned the appeal. 
Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  A
record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no 
later than April 11, 2008.  Rule 38.8(b)(3).

						__________________________________________
						Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Abated
Filed:   March 12, 2008
Do Not Publish